Bell, J.
We are of opinion that there was error in the rendition of the judgment against James A. McDaniel individually. The petition did not allege that James A. McDaniel was indebted to the plaintiff. The allegation was that Mary E. McDaniel was indebted to the plaintiff The prayer of the petition was for judgment against Mary E. McDaniel; and the prayer for general relief was doubtless intended to entitle the plaintiff to any form of decree which would enable the plaintiff to reach the estate of the minor, in the hands of the guardian. The note sued on was signed by J. A. McDaniel, “as guardian as aforesaid.” The whole petition shows that the object of the plaintiff was to *103recover his debt out of the estate of the minor, and that he was not seeking a personal judgment against the guardian. We think, therefore, that the pleadings did not authorize the court to render the judgment against the guardian individually. The judgment is, therefore, reversed, and the cause remanded, that the plaintiff may have an opportunity to amend his pleadings, if he chooses to do so.
Reversed and remanded.